Citation Nr: 0922587	
Decision Date: 06/16/09    Archive Date: 06/23/09	

DOCKET NO.  08-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a depressive 
disorder. 

3.  Entitlement to service connection for hearing loss of the 
left ear.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 
1969.  His service included time in Vietnam and his medals 
and badges include the Combat Infantryman Badge and the 
Bronze Star Medal.

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

Further development with regard to the issues at hand is in 
order.  

With regard to the disabilities at issue, service connection 
is currently in effect for right ear hearing loss.  At the 
time of separation examination in August 1969, audiometric 
studies showed a decibel loss of 20 at 1000, 20 at 2000, 20 
at 3000, and 40 at 4000 Hertz in the left ear.  The Veteran 
was accorded an audiometric examination by VA in September 
2006, but the audiologist stated that the test results were 
inconsistent with poor reliability.  It was stated the 
Veteran would need to be rescheduled for further testing.  A 
review of the record reveals that has not been accomplished 
as of the present time.

With regard to the Veteran's psychiatric disability picture, 
it was stated at the time of VA outpatient consultation in 
March 2006 that the Veteran "declines to be referred to 
mental health for evaluation of the positive screen for 
PTSD."  A depression screen was also performed and that 
screen was reported as negative.  The Veteran was scheduled 
for examinations by VA with regard to his psychiatric status, 
but, for whatever reason, he failed to report for his 
scheduled examination.

The Board believes that one more attempt should be made to 
schedule the Veteran for examinations in order to determine 
the current nature and etiology of any current psychiatric 
disability, to include PTSD and/or depression, and any left 
ear hearing loss.  Accordingly, the case is REMANDED for the 
following:

1.  VA should insure complete compliance 
with the requirements of the Veterans 
Claim Assistance Act of 2000.

2.  The Veteran should be afforded an 
examination by a physician knowledgeable 
in psychiatric disorders for the purpose 
of determining the current diagnosis and 
etiology of all psychiatric disorders 
that may be present.  All indicated 
studies, tests, and evaluations, 
particularly psychological testing, 
should be performed.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder identified.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion could not be provided without 
resort to speculation.  

3.  The Veteran should also be accorded 
an examination by a health care 
professional knowledgeable in audiology 
for the purpose of determining the nature 
and etiology of any current left ear 
hearing loss.  The examiner's attention 
is called to the audiometric examination 
done at the time of separation from 
service in August 1969 and the decibel 
loss numbers noted in the left ear.

4.  Thereafter, the RO/AMC should review 
and readjudicate the claims.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  In other 
words, he should make every effort humanly possible to attend 
any scheduled examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





